DETAILED ACTION
RE: Orentas et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group II (claims 34, 35 and 56-69) and species of (a) CD8 as the transmembrane domain, (b) 4-1BB as the costimulatory domain and (c) CD8 as the linker in the reply filed on 3/22/2022 is acknowledged.
3.	Claims 33-35 and 49-69 are pending. Claims 1-32 and 36-48 are canceled. Claims 33 and 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2022.
4.	Claims 34, 35 and 56-69 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 2/6/2020, 8/12/2020, and 11/1/2021 have been considered by the examiner.

Claim Objections
6.	Claims 56 and 63 are objected to because of the following informalities:  
	Claims 56 and 63 are objected as the term “CD8” is recited twice in the claims.
  
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 56-58 and 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56 and 63 recite the limitation "the T cell receptor” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. Claims 56 and 63 depend from claims 34 and 35, respectively. Claims 34 and 35 do not mention a T cell receptor.
Claims 57, 58, 64 and 65 recite the limitation "at least one linker or spacer”. There is insufficient antecedent basis for this limitation in the claims. Claims 57, 58, 64 and 65 depend from claim 34 or 35. Claims 34 and 35 do not mention a spacer.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
10.	Claims 34, 35 and 56-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of providing an anti-tumor immunity in a human subject, and a method of treating cancer in a human subject comprising administering to the human subject an effective amount of an isolated T cell comprising a vector comprising a nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain, does not reasonably provide enablement for a method of preventing cancer in any mammal, a method of providing an anti-tumor immunity or treating cancer in any mammal comprising administering to said mammal any cell comprising a chimeric antigen receptor (CAR), or administering to said mammal a CAR, wherein the CAR comprises at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, 
	''Factors to be considered in determining whether a disclosure would
require undue experimentation have been summarized by the board in Ex
parte Forman. They include (1) the quantity of experimentation necessary,
(2) the amount of direction or guidance presented, (3) the presence or
absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability
or unpredictability of the art, and (8) the breadth of the claims.''

The nature of the invention
Claim 34 is drawn to a method of providing an anti-tumor immunity in a mammal comprising administering to the mammal an effective amount of an isolated cell comprising a vector comprising a nucleic acid molecule encoding a chimeric antigen receptor (CAR) comprising at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain.
Claim 35 is drawn to a method of treating or preventing cancer in a mammal, comprising administering to the mammal a CAR comprising at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker domain, at least one transmembrane domain, and at least one intracellular signaling domain in an amount effective to treat or prevent cancer in the mammal.
The nature of the invention is cancer immunotherapy and cancer prevention.
The invention is in a class of invention, which the CAFC has characterized as ''the unpredictable arts such as chemistry and biology.'' Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).

The breadth of the claims and quantity of experimentation
	The claims broadly encompass a method of treating or preventing cancer in any mammal comprising administering to said mammal any cells expressing a chimeric antigen receptor that binds an epitope of human mesothelin, or administering to said mammal the chimeric antigen receptor. 
	The quantity of experimentation in this area is extremely large in view of the unpredictability of cancer treatment and cancer prevention.  

The unpredictability of the art and the state of the prior art
Regarding cancer prevention, reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.  Although CAR T cells are effective in treatment of cancer, nowhere in the art does it show that CAR T cells are effective at preventing cancer. 
Zhao et al. (J. Immunol., 2009, 183:5563-5574, IDS filed on 2/6/2020) discloses “A chimeric Ag receptor (CAR) is an artificially constructed hybrid protein containing the Ag binding domains of a single-chain Ab (scFv) linked to T cell signal domains. The main characteristics of CARs are their ability to redirect T cell specificity and killing/effector activity toward a selected target in a non-MHC-restricted manner, exploiting the Ag-binding properties of mAbs (11, 12). This non-MHC-restricted Ag recognition gives T cells expressing CARs the potential ability to recognize tumor cells in patients independent of HLA status, and thus these cells may be able to effectively treat tumors that have lost or down-regulated HLA (a major mechanisms of tumor immune escape). The art has not shown that any cells transfected with a CAR can treat cancer.
Zhao et al. teaches “a new generation of CARs containing both humanized scFv and optimized costimulatory signaling domains may be optimal for clinical trials using CAR-based genetically engineered T cells for the treatment of cancer patients” (page 5564, 1st column). As shown by Zhao, T cells were first transduced with a viral vector encoding a chimeric antigen receptor in vitro, and then administered to an animal for treatment (see page 5564-5565). There is no teaching in the art that a chimeric antigen receptor (a membrane protein) can be administered directly to a subject to treat cancer. Martin et al. (BioTechniques, 2019, 66(4): 167-170) teaches that the membrane proteins can’t be dissolved in water. Once extracted from the cell membrane, the proteins are made water soluble only when suspended in a detergent that mimics the hydrophobicity of a cell membrane. However, detergent can disrupt the structure and function of membrane proteins as they interfere with inter- and intra-molecular protein-protein interaction (page 167). Martin et al. discloses "It's only when we replace all the hydrophobic residues in the transmembrane regions that we're able to get proteins that are stable and completely free of detergent in an aqueous system". 
Regarding treating a mammal, the claims recite a chimeric antigen receptor (CAR) comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8. The antigen binding domain of the CAR binds to a specific epitope on human mesothelin. The art recognized that same protein in different species tend to differ in sequence, and that the amount and type of sequence variation is unpredictable (see US 2007/0266449A1, Pub. Date: 11/15/2007, Figure 2).  There is no evidence indicating that mesothelin of other mammalian species comprises the epitope to which the recited CAR binds.  It would be unpredictable that the claimed CAR T cells in fact bind mesothelin of other mammalian species and can treat cancer. 

Working examples
The specification teaches isolation of recombinant human mesothelin-specific antibodies from a fully human phage-displayed scFv library (Example 1), creation of chimeric antigen receptor (CAR)-expression lentiviral vectors, transfecting T cells with the lentiviral vectors, and in vitro assaying the cytolytic activity of the transfected T cells on A431-MSLN cell line (Example 2).  
There is no working example for treating or preventing cancer in a mammal with CAR T cells, much less any cells expressing CAR, or CAR protein.

Guidance in the specification
The specification provides no guidance on preventing cancer in a mammal using any CAR cells including CAR T cells, or CAR alone, and treating cancer in mammal using any CAR cells other than CAR T cells, and using CAR protein. 
Level of skill in the art
The level of skill in the art is deemed to be high.

Conclusion
Thus given the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of working examples on treating and prevention cancer in a mammal, and the absent teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation to perform the full scope of the claimed invention. 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 34, 35 and 56-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of U.S. Patent No. 10,183,993. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 8-20 of U.S. Patent No. 10,183,993 disclose a method of treating cancer in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising an anti-tumor effective amount of a population of T cells, wherein the T cells comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises at least one extracellular antigen binding domain comprising a mesothelin antigen binding domain comprising the amino acid sequence of SEQ ID NO. 4, 6, or 8, at least one linker or spacer domain, at 
least one transmembrane domain, and at least one intracellular signaling domain, wherein the T cells are T cells of the subject having cancer, wherein the at least one transmembrane domain comprises a transmembrane domain of a protein selected from the alpha, beta or zeta chain of the T-cell receptor, CD8, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154, or any combination thereof, 
wherein the encoded at least one mesothelin antigen binding domain, the at least one intracellular signaling domain, or both are connected to the transmembrane domain by the at least one linker or spacer domain,
wherein the encoded at least one linker or spacer domain is from the extracellular domain of CD8 or CD28, and is linked to a transmembrane domain, 
where the nucleic acid sequence encoding the extracellular mesothelin antigen binding domain comprises a nucleic sequence comprising SEQ ID NO, 3, 5, or 7, or a sequence with 85%, 90%, 95%, 96%, 97%, 98% or 99% identity thereof. 
 	wherein the encoded at least one intracellular signaling domain comprises a signaling domain of CD3 zeta,
wherein the encoded at least one intracellular signaling domain comprises a costimulatory domain, a primary signaling domain, or any combination thereof. 
 	wherein the costimulatory domain comprises a functional signaling domain of OX40, CD70, CD27, CD28, CD5, ICAM-1, LFA-1 (CD11a/CD18), ICOS (CD278), DAP10, DAP12, or 4-1BB (CD137), or any combination thereof. 
	The instant application is a continuation application of U.S. Patent No. 10,183,993. Therefore, the amino acid sequences of SEQ ID NOs: 3-8 are 100% identical to instant SEQ ID NOs: 3-8, respectively.
Claims 8-20 of U.S. Patent No. 10,183,993 disclose every limitation of the instant claims.

 13.	Claims 34, 35 and 56-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18 of U.S. Patent No. 10,550,179. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 9-18 of U.S. Patent No. 10,550,179 disclose a method of treating cancer in a subject in need thereof, the method comprising administering to the subject a pharmaceutical composition comprising an anti-tumor effective amount of a population of T cells, wherein the T cells comprise a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR is encoded by a nucleotide sequence comprising SEQ ID NO: 13, 15, or 17, and wherein the T cells are T cells of the subject having a cancer,
wherein the CAR comprises the amino acid sequence of SEQ ID NO: 14, 16, or 18. 
 	The amino acid sequences of SEQ ID NOs: 14, 16 and 18 comprise instant SEQ ID NO: 4, 8 and 6, respectively. The amino acid sequences of SEQ ID NOs: 13, 15 and 17 comprise instant SEQ ID NO: 3, 7 and 5, respectively. Each of the amino acid sequences of SEQ ID NOs: 14, 16 and 18 comprises a linker, a CD8 transmembrane domain, a 4-1BB costimulatory domain, and a CD3 zeta signaling sequence, as evidenced by specification (see pages 75-80).

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643